TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-08-00616-CV


Texas Alcoholic Beverage Commission, Chairman John Steen; Members Jose Cuevas and
Steven M. Weinberg M.D., In Their Official Capacities; and Alan Steen, Adminstrator of
The Texas Alcoholic Beverage Commission, et al. Appellants

v.

Illusions-Dallas Private Club, a Not-For-Profit Texas Corporation d/b/a Rick's Cabaret;
Hotel Development Texas Ltd., a Texas Limited Liability Company; The Silver City Club,
and Unincorporated Membership Organization; and Green Star, Inc., et al., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants have filed an unopposed motion asking this Court to abate the appeal and
stating that the trial court has dismissed the underlying suit filed by appellees.  Appellants ask that
the cause be abated rather than dismissed until the time has passed for appellees to file a motion to
reinstate and the trial court loses plenary power. 
	We grant the motion and abate the appeal for sixty days.  Appellants are ordered to
file a report in this Court no later than February 25, 2009, explaining the status of the underlying case
and, if appropriate, moving to dismiss the cause.

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   December 23, 2008